 

 

[bshf_10q001.jpg]

 

July 1, 2012




Bioshaft Water Technology Inc.

1 Orchard Dr., Suite 220

Lake Forest, CA, 92630







RE:

CONSULTING AGREEMENT BETWEEN

 

BIOSHAFT WATER TECHNOLOGY INC. (the “Company”)

 

AND Canadian Environmental Designers Inc. (“CED” the “Consultant”)

 

 




Further to the discussion between Bioshaft Water Technology Inc. and Canadian
Environmental Designers, Inc. (CED), below are the terms of the agreement
between the Company and the consultant engaging as the Vice President of
Operations and Business Development Consultant.




AGREEMENT




DATED on this 1st day of July, 2012 by Bioshaft Water Technology Inc. a State of
Nevada Corporation with offices in Lake Forest, CA (the “Company”) and Canadian
Environmental Designers Inc. (CED) (the “Consultant”).




CONSULTING SERVICES




A.) The Company hereby retains the services of the Consultant to render
marketing, sales and business development in the form of:




1. Develop and impliment a business development plan for the Middle East.

2. Recruit and train operation project managers and personnel for the Middle
East operation.

3. Supervise all the operation design and manufacturing, installation, and
maintenance of systems worldwide.

4. Provide periodical reports regarding progress of the Middle East operation.

5. Provide technical support to Bioshaft’s operations worldwide.

6. Liaison with other managers.










Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630





--------------------------------------------------------------------------------




[bshf_10q001.jpg]





B.) The Consultant hereby accepts such retention on the terms and conditions
herein set forth and agree to use their best efforts to perform these services
at the request of the Company.




C.) The Consultant shall not be required to devote any minimum or specific
expenditure of time in performing these services, provided that the Consultant
shall be reasonably accessible to the Company and shall devote such efforts to
the effective performance of such services as may be commensurate therewith.




TERM




The term of this Agreement shall be through June 30, 2013.




After June 30, 2013 this Agreement can be terminated with 30 days written notice
by either party.




COMPENSATION




In full consideration and compensation for the consulting services to be
rendered to the Company by the Consultant, the Consultant shall be remunerated
as follows (all figures are in US dollars)




1. The Company shall pay the Consultant, as a direct cost to the project being
worked on, for the services rendered by the Consultant on the Company’s behalf.

2. All other projects under the Teaming Agreement, are paid by Zuheir Zahran
Company directly.

3. Additionally, special pre-approved expenses are invoiced and paid by the
Company directly within 30 days from receiving an invoice from the Consultant.




EXPENSES




The compensation paid by Zuheir Zahran Company, as part of the teaming
Agreement, includes reasonable expense in connection with the services stated
above such as telephone, facsimile, postage, photocopying, travel and courier
expenses. The consultant is responsible for all other expenses including but not
limited to: federal and state income taxes and healthcare insurance. The Company
agrees to reimburse the Consultant for special preapproved travel expenses
connected with its business outside the Teaming agreement with Zuheir Zahran
Company.










Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630





--------------------------------------------------------------------------------




[bshf_10q001.jpg]





COMPANY’S OBLIGATIONS




The  Company  shall  make  available  to  the  Consultant  all  information
 concerning  the business, assets, operations and financial condition of the
Company, which the Consultant reasonably requests in connection with the
performance of its obligations.  The Consultant may rely on the accuracy of all
such information without independent verification.




CONFIDENTIALITY




The Consultant hereby agrees to maintain in the strictest confidence all such
information provided to it by the Company, provided that such information is
first identified by the Company as confidential information.




INDEMNIFICATION




The Company shall indemnify and hold harmless the Consultant against any and all
loss, liability, damage, cost or expense arising out of any claim or lawsuit,
actual or threatened, which  the  Consultant  may  suffer,  sustain  or  become
 subject  to,  as  a  result  of,  or  in connection with, the performance of
their obligations under this Agreement, except for any loss,  liability  or
 expense  which  is  suffered  as  the  result  of,  or  in  connection  with,
 the Consultant’s  willful  misconduct,  provided  that  the  Consultant  shall
 give  prompt  written notice to, and shall cooperate with and render assistance
to, the Company regarding any such claim or lawsuit, and provided further the
Company shall have the option to undertake and conduct the defense of any such
claim or lawsuit.




ENTIRE AGREEMENT




This  Agreement  constitutes  the  entire  Agreement  between  the  parties  and
 replaces  all previous  agreements,  written  or  oral  between  the  parties.
  This  agreement  can  only  be amended in writing and both parties must sign
all amendments.




Please indicate acceptance of these terms by signing below where indicated.




Canadian Environmental Designers. Inc. (CED)

Bioshaft Water Technology, Inc.

 

 

/s/ Bashar Amin

/s/ Walter J. Zurawick, Jr.

July 1, 2012

July 1, 2012

 

 

Bashar Amin, President

Walter J. Zurawick Jr., President





 

 




Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630




--------------------------------------------------------------------------------


